                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF LOUISIANA


    RSDC HOLDINGS, LLC                                                       CIVIL ACTION

    VERSUS                                                                   NO. 16-3573

    M.G. MAYER YACHT SERVICES,                                               SECTION M (5)
    INC., ET AL.


                                                           ORDER & REASONS

             Before the Court are cross-motions for summary judgment filed by the plaintiff and

defendant-in-counterclaim, RSDC Holdings, LLC (“RSDC”), and third-party defendant, Donald

Joe Calloway (“Calloway”);1 and the defendant, M.G. Mayer Yacht Services, Inc. (“Mayer”).2

Having considered the parties’ memoranda and the applicable law, the Court issues this Order &

Reasons.

I.           BACKGROUND

             This maritime action arises out of two liens on the Tuna Taxi, a 48-foot ocean sport fishing

vessel, filed by Mayer for allegedly unpaid repairs.3 On or about October 29, 2012, Calloway paid

$65,000 to First NBC Bank to acquire the Tuna Taxi as part of an extra-judicial foreclosure.4

Mayer contends that, as of October of 2012, Calloway believed himself to be owner of the vessel,

having testified as much.5 RSDC and Calloway dispute this, claiming that the act of transfer,

endorsement, assignment, and subrogation of note between Calloway and First NBC Bank dated



																																																								
             1
           See RSDC and Calloway’s motion for summary judgment, R.Doc. 78, which M.G. Mayer Yacht Services,
Inc. opposes, R. Doc. 87, and in support of which RSDC and Calloway reply. R. Doc. 99.
         2
           See Mayer’s motion for summary judgment, R. Doc. 83, which RSDC and Calloway oppose, R. Doc. 88,
and in support of which Mayer replies. R. Doc. 102.
         3
           R. Docs. 1-1 & 1-2.
         4
           See R. Docs. 1 at 2; 83-19 at 1; 88-1 at 1.
         5
           R. Doc. 87 at 3 (citing R. Docs. 83-7 & 83-8).

                                                                  1
	
August 14, 2014, mark the first moment of Calloway’s ownership.6 Regardless, both parties agree

that, after submitting payment to First NBC Bank in October of 2012, Calloway and Richard

Sanderson, Calloway’s business associate, traveled to California to obtain the vessel.7 In order for

the vessel to be transported to New Orleans, its bridge had to be removed from the main body of

the vessel.8 Thus, upon arriving in New Orleans, Calloway and Sanderson sought to have the

bridge reattached.

             While Calloway testified that he never intended Sanderson to have Mayer perform any

repair work because of Mayer’s purported unreliable reputation in the business community,9

Calloway also admits that he submitted payment for the bridge repair and intended Sanderson to

communicate with Mayer about completing the bridge repair.10 The parties agree that Sanderson

directed Mayer to complete repairs of the vessel pursuant to a work order dated November 16,

2012, which provided that unpaid invoices within thirty days of receipt would be charged interest

at eighteen percent per annum, and that the buyer would owe costs incurred to collect them,

including attorney’s fees.11 The parties dispute the extent of repairs that Sanderson requested and

that Mayer ultimately performed.12 While Sanderson and Calloway contend that the only repair

either authorized or performed was that of the bridge reassembly, Mayer claims that Sanderson

authorized and performed much more work, up until July of 2013.13 Of the twenty-two invoices


																																																								
             6
             R. Doc. 88-1 at 1 (citing R. Doc. 83-8 at 148).
             7
             See R. Docs. 83-19 at 1; 88-1 at 1. Whether Calloway and Sanderson were acting on behalf of RSDC in
October of 2012 is a contested issue of fact. The parties also dispute at which point Calloway became a member of
RSDC. See R. Doc. 83-3 at 7. It is undisputed, though, that Sanderson formed RSDC on or about October 30, 2012.
Sanderson assigned his interest in RSDC to Calloway in December 18, 2015, but Calloway was listed as an original
member of RSDC. See id. Later, upon discovering that Calloway owned the boat in his personal capacity, Mayer
filed its third-party demand adding Calloway to the suit. See R. Doc. 51.
           8
             See R. Docs. 83-19 at 1-2; 88-1 at 1.
           9
             R. Docs. 88-1 at 1-2; 88-3 at 1.
           10
              R. Doc. 88-4 at 13.
           11
              See R. Docs. 83-19 at 2 (citing R. Doc. 10-1); 88 at 3.
           12
              R. Doc. 88-1 at 2 (citing R. Docs. 88-3 & 88-4 at 13).
           13
              R. Docs. 83-19 at 3; 88-1 at 2.

                                                           2
	
issued between December 2, 2012, and July 14, 2013, Mayer received one partial payment for the

first invoice from Sanderson on behalf of Calloway in the amount of $1,023.13.14 In February of

2013, Mayer issued a fifty percent credit totaling $10,472.15 on nine invoices.15

             All invoices were addressed to Sanderson.16 Calloway and RSDC dispute ever receiving

the invoices.17 Mayer’s owner, Michael Mayer, testified he did not believe Mayer contracted with

RSDC or Calloway, but with Sanderson.18 A Mayer employee, Rene Gros, testified by way of

affidavit that he believed Sanderson was the vessel’s owner at the time of Mayer’s dealings with

Sanderson.19 On or about March 18, 2013, Mayer filed its first notice of lien with the U.S. Coast

Guard for $31,085.75, the amount of the then-outstanding invoices.20 Thereafter, Mayer submitted

additional invoices, and, failing payment, Mayer filed a second notice of recorded lien for

$4,588.40 on or about July 24, 2013.21

             RSDC alleges that Mayer released the vessel to Calloway in July of 2013 after completing

the bridge repair and warranting it free of all liens.22 Mayer, on the other hand, claims the vessel

was moored at its dock from December 2012 to July 2013, and claims to have performed work

authorized by RSDC and Calloway through their agent Sanderson.23 RSDC, the current owner of

the Tuna Taxi, initiated this civil action seeking a declaratory judgment that the Tuna Taxi is not

subject to any liens in favor of Mayer.24 By way of counterclaim and third-party demand asserting

claims for suit on open account under Louisiana law, breach of contract, quantum meruit, and


																																																								
             14
                See R. Doc. 83-3 at 5-6 (citing R. Doc. 83-11).
             15
                See id. at 6 (citing R. Doc. 83-11).
             16
                See R. Docs. 78-1; 78-3 at 2.
             17
                R. Doc. 88-1 at 2.
             18
                R. Doc. 78-3 at 1-2.
             19
                R. Doc. 113.
             20
                R. Doc. 83-12.
             21
                R. Doc. 83-13.
             22
                R. Doc. 1 at 2.
             23
                R. Doc. 83-3 at 5, 9-10.
             24
                R. Doc. 1 at 2-3.

                                                              3
	
detrimental reliance, Mayer seeks to recover the cost of the repairs (as invoiced), finance charges,

collection expenses, and attorney’s fees.25

II.          PENDING MOTIONS

             In their motion for summary judgment, RSDC and Calloway argue that Mayer’s contract

claims have the character of an open-account claim and are prescribed because Mayer filed suit

more than three years after the last invoice.26 Regardless, RSDC and Calloway continue, Mayer’s

contract claims fail because Mayer lacks contractual privity with RSDC or Calloway.27 RSDC

and Calloway also contend that Mayer’s alternative claims for equitable relief must be dismissed

as mere “gap fillers.”28 Mayer responds that its claims are not prescribed because they sound in

contract, which has a prescriptive period of ten years; that Sanderson acted as agent, with either

actual or apparent authority, to bind Calloway as principal; and that Sanderson, acting on behalf

of the owner, is presumed to have authority to procure necessaries under the Federal Maritime

Lien Act.29 In their reply, RSDC and Calloway argue that Sanderson lacked actual authority to

order repairs beyond the bridge reassembly; that an apparent agency theory fails because Mayer

never believed it contracted with the principals (whether RSDC or Calloway); and that the Federal

Maritime Lien Act is inapplicable to Mayer’s in personam claims for damages.30 In particular, to

support their request that Mayer’s contract claims be dismissed, RSDC and Calloway point both

to the invoices, which were solely addressed to Sanderson, and to Michael Mayer’s testimony, in

which he states that he did not contract directly with RSDC or Calloway.31



																																																								
             25
                R. Doc. 51.
             26
                R. Docs. 78 at 1; 99 at 4-5.
             27
                R. Doc. 78 at 1.
             28
                R. Doc. 99 at 4-5.
             29
                R. Doc. 87 at 6-9.
             30
                R. Doc. 99 at 2-3, 5.
             31
                Id.

                                                           4
	
             In its cross-motion for summary judgment, Mayer seeks (1) dismissal of RSDC’s suit to

have the Tuna Taxi declared free of liens and (2) judgment in Mayer’s favor on the issues of

liability and damages asserted in its third-party complaint against Calloway (the same claims

RSDC and Calloway seek to have dismissed by their own motion for summary judgment).32 The

parties largely repeat the arguments summarized above in connection with RSDC and Calloway’s

motion for summary judgment. In its reply, Mayer argues that even if Sanderson lacked actual or

apparent authority, RSDC and Calloway are nonetheless bound because they ratified Sanderson’s

conduct.33 Mayer also notes it has since dismissed its open-account claim, now believing the true

nature of its cause of action to involve the breach of a maritime contract.34

III.         LAW & ANALYSIS

             A. Summary Judgment Standard

             Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets


																																																								
             32
                R. Doc. 83 at 1. Mayer does not ask for summary judgment on its claims against RSDC.
             33
                R. Doc. 102 at 1-6.
             34
                Id. at 6-7.

                                                           5
	
that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, __,

134 S. Ct. 1861, 1866 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet,

a court only draws reasonable inferences in favor of the nonmovant “when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.” Little

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)). Nor must the court consider uncited evidence in the record.

Fed. R. Civ. P. 56(c)(3).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a



                                                  6
	
form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B. Mayer’s Motion for Summary Judgment on RSDC’s Declaratory Judgment
          Action Concerning the Tuna Taxi Liens and on Mayer’s Third-Party Demand
          Against Calloway

       To establish a maritime lien for necessaries such as ship repairs, the lienholder must prove

that it provided “necessaries to a vessel on the order of the owner or a person authorized by the

owner.” Lake Charles Stevedores, Inc. v. Professor Vladimir Popov MV, 199 F.3d 220, 223-24

(5th Cir. 1999); 46 U.S.C. § 31342. Among those presumed to have the authority to procure

necessaries is an agent appointed by an agreed buyer in possession of the vessel. 46 U.S.C. §

31341. When there is doubt as to the agent’s authority, it is resolved under general principles of

agency law. Lake Charles Stevedores, Inc., 199 F.3d at 226. But see Crescent City Marine, Inc.

v. M/V Nunki, 20 F.3d 665, 668-69 (5th Cir. 1994) (applying Louisiana mandatary law and general

agency law to analyze sufficiency of authority to give rise to maritime lien).

       “An agent acts with actual authority when, at the time of taking action that has legal

consequences for the principal, the agent reasonably believes, in accordance with the principal’s

manifestations to the agent, that the principal wishes the agent so to act.” RESTATEMENT (THIRD)

AGENCY § 2.01.      Under Louisiana law, the mandatary’s (or agent’s) authority is similarly



                                                 7
	
composed of actual authority, expressed or implied, and the apparent authority which the principal

has invested in him by his conduct. Jefferson Parish Hosp. Serv. Dist. No. 2 v. K & W Diners,

LLC, 65 So. 3d 662, 668 (La. App. 2011) (citing Boulos v. Morrison, 503 So. 2d 1, 3 (La. 1987)).

        “Apparent authority is created as to a third person by conduct of the principal which,

reasonably interpreted, causes the third person to believe that the principal consents to the act done

on his behalf by the person purporting to act for him. Apparent authority is distinguished from

actual authority because it is the manifestation of the principal to the third person rather than to

the agent that is controlling.” Cactus Pipe & Supply Co. v. M/V Montmartre, 756 F.2d 1103, 1111

(5th Cir. 1985) (citing RESTATEMENT (SECOND) AGENCY § 27). Similarly, in order for apparent

authority to apply under Louisiana law, “the principal must first act to manifest the alleged

mandatary’s authority to an innocent party. Then, the third party must reasonably rely on the

mandatary’s manifested authority.” Jefferson Parish Hosp. Serv. Dist. No. 2, 65 So. 3d at 668.

        If the agent had neither actual, nor implied, nor apparent authority, the principal may still

be bound to contracts made by an agent with a third party if the principal ratifies the agent’s

unauthorized acts. See RESTATEMENT (THIRD) AGENCY § 4. “A ratification is not effective unless

it encompasses the entirety of an act, contract, or other single transaction.” Id. § 4.07. Louisiana

law provides that ratification occurs when “the principal, knowing of the contract, does not

repudiate it but accepts its benefits.” Bamber Contractors, Inc. v. Morrison Eng’g & Contracting

Co., 385 So. 2d 327, 331 (La. App. 1980). The party asserting ratification must prove that the

principal clearly intended to ratify the act. Id.

        Mayer contends that summary judgment in its favor as lienholder is warranted because

Sanderson was Calloway’s agent, thereby binding Calloway to pay for the total unpaid amount of




                                                    8
	
$36,394.15 due for vessel repairs allegedly authorized by Sanderson.35           Moreover, Mayer

continues, even if Sanderson was not Calloway’s agent, Calloway ratified his acts and so owes the

aforementioned amounts.36 Thus, Mayer argues that RSDC’s complaint should be dismissed

because the liens reflect the amounts due and owing.

             RSDC and Calloway deny contractual privity on the grounds that Mayer admits it never

believed it contracted with RSDC or Calloway, thereby undermining Mayer’s apparent agency

theory.37 They also dispute the scope of Sanderson’s actual authority to order repairs.38 For

instance, Calloway testified that he told Sanderson not to use Mayer for any repairs,39 but also that

he desired Sanderson to act as intermediary between him and Mayer for any repairs,40 and paid

Sanderson for the bridge reassembly.41 Further, Sanderson testified that he never ordered any

work besides the bridge repair and claims that Mayer fabricated the invoices while Sanderson was

in poor health, knowing Sanderson would not contest them.42 Because the nature and extent of the

underlying repairs are disputed, RSDC and Calloway submit that Mayer is not entitled to summary

judgment.43

             Though there was no express contract between Sanderson and Calloway, the parties

essentially agree that Calloway authorized Sanderson to order the Tuna Taxi’s bridge reassembly.44

If Sanderson did indeed order further repairs, Mayer does not point to undisputed evidence

establishing that Sanderson acted with actual or apparent authority to do so. Similarly, the question



																																																								
             35
                R. Doc. 83-3 at 10.
             36
                R. Doc. 102 at 5-6.
             37
                R. Docs. 88 at 2-4; 99 at 4 (citing R. Doc. 83-8 at 20).
             38
                R. Doc. 88 at 2-3.
             39
                R. Doc. 99 at 3 (citing R. Doc. 83-8 at 20).
             40
                R. Doc. 88-4 at 13.
             41
                Id.
             42
                Id. at 13-15.
             43
                R. Doc. 88 at 4-6.
             44
                See R. Docs. 99 at 3; 83-3 at 3.

                                                                9
	
of ratification is also disputed and cannot be resolved on summary judgment. Finally, the parties

dispute the nature and extent of repairs that gave rise to the liens that Mayer filed. Specifically,

Sanderson contests ordering any repairs beyond that of the bridge.45 Even if Sanderson were

Calloway’s agent, the agent disputes ordering all other repairs. Given these disputed material

facts, the Court cannot grant summary judgment in favor of Mayer on its motion.

             C. RSDC and Calloway’s Motion for Summary Judgment Seeking the Dismissal of
                Mayer’s Counterclaim and Third-Party Demand

             RSDC and Calloway seek summary judgment dismissing Mayer’s counterclaim and third-

party demand, urging that Louisiana’s three-year prescriptive period on open-account claims bars

all of Mayer’s contract claims; that Mayer was not in contractual privity with either RSDC or

Calloway, whether directly or through agency; and that Mayer’s alternative theories do not support

recovery because they are mere “gap fillers.” The Court has already explained that factual disputes

forestall summary judgment on the issues of contractual privity and agency, which conclusion

applied with equal force to RSDC and Calloway’s cross-motion for summary judgment directed

to Mayer’s counterclaim and third-party demand as it does to Mayer’s motion for summary

judgment in its favor on these same claims. The Court turns now to RSDC and Calloway’s other

arguments.

                           1. Mayer’s Contract Claims

             RSDC and Calloway contend that Mayer’s claims for an open account and breach of

contract are prescribed. The state prescriptive period for suits on open account is three years from

the date the payment is exigible. La. Civ. Code arts. 3494, 3495. The most recent invoice was

dated July 13, 2013, and RSDC and Calloway contend that Mayer did not bring suit until August



																																																								
             45
                  R. Doc. 88-4 at 13-15.

                                                           10
	
26, 2016, when Mayer filed its counterclaim.46              Using these dates, the prescriptive period would

have accrued on July 13, 2016. Therefore, any claims Mayer might have had for suit on open

account are arguably prescribed under Louisiana law.

             Sometime after filing its motion for summary judgment and opposition to RSDC and

Calloway’s cross-motion for summary judgment, Mayer must have come to this same conclusion

and voluntarily dismissed its open-account claim, leaving only the breach-of-contract, quantum

meruit, and detrimental-reliance claims.47 While Mayer acknowledges this in its reply in support

of its motion for summary judgment, it claims a ten-year prescriptive period applies to its claims

for breach of a maritime contract, citing a case holding that a ten-year prescriptive period applied

to a breach for workmanlike performance under general maritime law.48 But RSDC and Calloway

argue that Mayer cannot rely on the ten-year prescriptive period because it pursued claims more

properly characterized as one brought for violation of Louisiana’s open-account statute.49

             Under Louisiana law, the voluntary dismissal of a prescribed cause of action in favor of

another does not change the nature of the cause of action; instead, the prescriptive period is

determined by the “character of an action disclosed in the pleadings.” Starns v. Emmons, 538 So.

2d 275, 277 (La. 1989). Here, Mayer described the contract as one where RSDC “would be

invoiced weekly for the previous work performed.”50 Accordingly, Mayer alleged it “performed

the necessary work and subsequently charged [RSDC’s] account with the total sum of …

$36,394.15 … for the services performed.”51 Further, Mayer also indicated it issued a credit to



																																																								
             46
             R. Doc. 99 at 4 (citing R. Doc. 83-11).
             47
             R. Docs. 92 & 100.
          48
             R. Doc. 102 at 6-7 (citing Kevin Gros Offshore, LLC v. Max Welders, Inc., 2009 WL 152134 (E.D. La.
Jan. 22, 2009)).
          49
             R. Doc. 99 at 4-5.
          50
             R. Doc. 10 at 6.
          51
             Id.

                                                           11
	
RSDC totaling $10,472.15 for certain of the invoices.52 And Mayer alleges that the balance of

every invoice is past due.

             The Louisiana open-account statute defines an “open account” as one that:

             includes any account for which a part or all of the balance is past due, whether or
             not the account reflects one or more transactions and whether or not at the time of
             contracting the parties expected future transactions. “Open account” shall include
             debts incurred for professional services, including but not limited to legal and
             medical services.

La. R.S. 9:2781(D). In Frey Plumbing Co. v. Foster, 996 So. 2d 969 (La. 2008), the Louisiana

supreme court expounded upon the statutory definition of an “open account.” Finding that the

language of the statute was clear and unambiguous on its face and that its application led to no

absurd consequences, the court rejected case law that required an open account to reflect a series

of transactions, wherein courts would consider factors including whether a line of credit existed.

Id. at 972. Rather, an outstanding balance on a single transaction fell within the plain language of

the statute. Id.

             The court also interpreted the plain language to mean that “professional services are

included within the ambit of an open account, but … not mandatory …. Any account which fits

the definition of an open account, including but not limited to an account for professional services,

fits within the ambit of the statute.” Id. Thus, the court held the trial court erred in concluding

that a past-due amount for plumbing services was not a claim for an open account. Id. In

particular, Louisiana courts have considered actions to collect outstanding invoices for ship repair

services to be open-account claims. See, e.g., W. Handlin Marine, Inc. v. Gulf States Marine, Inc.,

624 So. 2d 907, 909, 912 (La. App. 1993) (affirming judgment in favor of plaintiff for suit on open

account for ship repairs).


																																																								
             52
                  R. Doc. 83-3 at 6 (citing R. Doc. 83-11).

                                                              12
	
          Here, the allegations of Mayer’s counterclaim and third-party demand describe an overdue

account for ship repair services. Mayer alleges a series of transactions and that it issued a credit

for certain invoices. While not required by the statute, a business relationship in which one party

provides services on credit is illustrative of an open account. See Monsanto Co. v. KT Farms

P’ship through Aymond, 245 So. 3d 191, 201 (La. App. 2017). Thus, the character of this action

falls squarely within the contours of a suit under Louisiana’s open-account statute. Louisiana

courts have consistently held that a claimant may not assert a breach-of-contract claim in hopes of

circumventing the prescriptive periods in Louisiana Civil Code article 3494, including the three-

year prescriptive period for open-account claims. See, e.g., Dear v. Mabile, 637 So. 2d 745, 747

(La. App. 1994) (rejecting contract theory of recovery when trial court found open account); see

also Tiger Indus., Inc. v. Blake, 2013 WL 6072711, at *2-4 (E.D. La. Nov. 18, 2013) (dismissing

case due to prescription of open-account claim despite presence of contract claim). The Louisiana

supreme court explained: “All of the actions covered by the provisions of [Louisiana Civil Code]

article [3494] essentially arise from contractual relationships. Article 3494 does not present a

choice between a contract remedy and some other remedy; it merely provides exceptions to the

general rule stated in article 3499 that a personal action prescribes in ten years.” Starns, 538 So.

2d at 277. Thus, though an open account involves a contractual relationship, it is a specific kind

of contract subject to the specific three-year prescriptive period in article 3494. Dear, 637 So. 2d

at 747.

          To save its contractual claims from Louisiana’s three-year bar, Mayer argues that its

breach-of-contract action remains viable because it arises out of a maritime contract and is thus

subject to a ten-year prescriptive period, citing Kevin Gros Offshore, LLC v. Max Welders, Inc.,

2009 WL 152134 (E.D. La. Jan. 22, 2009), which held that a ten-year prescriptive period applied



                                                 13
	
to a claim for breach of workmanlike performance of a maritime contract. However, the case

Mayer cites cannot carry the load of its argument, because here Mayer did not allege a breach of

workmanlike performance under general maritime law, a distinct cause of action that may give

rise to a ten-year prescriptive period. Compare id. at *3-4 (discussing prescriptive periods

corresponding to theories of liability for improper ship repairs), with W. Handlin Marine, Inc., 624

So. 2d at 912-13 (upholding open account action for ship repairs).

       While the foregoing represents the limit of the parties’ analysis of the issue, the Court is

concerned it does not constitute a complete analysis of the applicable law. A contract for ship

repairs is indeed a maritime contract, as Mayer now maintains. See North Pacific S.S. Co. v. Hall

Bros. Marine Ry. & Shipbldg., 249 U.S. 119, 129 (1919); Texaco Expl. & Prod., Inc. v. AmClyde

Engineered Products, 448 F.3d 760, 771 (5th Cir. 2006). General maritime law then should govern

the question of whether a claim is time-barred. See generally Mike Evans Crane Services, LLC v.

Cashman Equip. Corp., 2013 WL 5348426, at *1-3 (5th Cir. Sept. 23, 2013) (general maritime

law, rather than Louisiana open-account statute, applied to case involving maritime contract).

Courts refuse to subordinate federal admiralty principles to the dictates of state law. Green v.

Vermilion Corp., 144 F.3d 332, 339-40 (5th Cir. 1998) (exclusive remedy provision of Louisiana

Workers’ Compensation Act did not preclude employee from asserting claims for unseaworthiness

and negligence under general maritime law) (citing, inter alia, The Key City, 81 U.S. (14 Wall.)

653, 660 (1871) (stating that doctrine of laches, not state statutes of limitations, apply to suits

enforcing maritime liens)). Thus, it is inappropriate to look first to Louisiana law for the

prescriptive periods applicable to open-account and breach-of-contract claims in connection with

a maritime contract. Jambon & Assocs., LLC v. Seamar Divers, Inc., 2009 WL 2175980 (E.D. La.




                                                14
	
July 20, 2009) (general maritime law, not Louisiana open-account statute, governed right to

attorney’s fees on claim concerning a maritime contract).

        In the absence of a specific statute, the time limit for bringing suit is controlled by the

doctrine of laches in admiralty. 1 THOMAS J. SCHOENBAUM, ADMIRALTY AND MARITIME LAW §

5.18 (6th ed. 2018). The application of laches depends upon a showing of three elements: (1) delay

on the part of the claimant in filing suit; (2) that is unexcused; and (3) that results in undue prejudice

to the respondent’s ability to present an adequate defense. See West Wind Africa Line, Ltd. v.

Corpus Christi Marine Servs. Co., 834 F.2d 1232, 1234-35 (5th Cir. 1988).

                The Fifth Circuit applies an analogy rule to determine which party bears the
        burden of proof with regard to unreasonable delay and prejudice. Under this rule,
        the Court must determine which statute of limitations period is most analogous to
        the claim at hand. Where the plaintiff files a claim within the analogous statute of
        limitations, the defendant bears the burden of proving unreasonable delay and
        prejudice to maintain a viable laches defense. If, however, the plaintiff files suit
        after the analogous statute has run, then the plaintiff must prove the absence of
        prejudice or provide an excuse for the delay to defeat a laches defense.

Louisiana v. Rowan Cos., 728 F. Supp. 2d 896, 902 (S.D. Tex. 2010) (citing Mecom v. Levingston

Shipbuilding Co., 622 F.2d 1209, 1215 (5th Cir. 1980)); see also Le Gate v. Panamolga, 221 F.2d

689 (2d Cir. 1955) (state statute of limitations for same kind of action is often applied by analogy).

        The most analogous statute of limitations applicable to Mayer’s claims may well be the

three-year bar under Louisiana’s open-account statute. But this does not end the inquiry because,

even if so, Mayer would have the opportunity to prove the absence of prejudice or provide an

excuse for its delay in bringing its contract claims. The Court notes that the summary judgment

evidence before it includes the two liens filed by Mayer in March and July of 2013 – dates well

within the three-year prescriptive period for open-account claims in Louisiana. The liens name

the person Mayer identified was the owner of record of the Tuna Taxi in 2013, and they attach the

invoices that are the basis of Mayer’s counterclaim and third-party demand in this suit. Mayer

                                                   15
	
could argue, then, that it acted with diligence – in fact, almost immediately after the last of the

invoices – in filing the liens against the vessel and in identifying the owner then of record. That

the vessel’s record ownership was later (in August of 2014)53 changed by RSDC and Calloway

may well constitute a sufficient excuse for Mayer’s delay in asserting its claims (in a manner other

than by lien) until after discovery revealed to Mayer RSDC and Calloway’s position regarding the

vessel’s current ownership. Regardless, that RSDC was aware of the open-account claims

reflected in the liens as of the date it filed this action,54 and that such date (April 2013) fell within

the analogous three-year limitations period (which accrued on July 13, 2016), casts doubt on any

assertion that RSDC and Calloway can have been prejudiced by any delay. Accordingly, this

Court concludes on this summary judgment record that the doctrine of laches does not bar Mayer’s

claim for breach of a maritime contract.

                           2. Quantum Meruit Claim

             Under Louisiana law, quantum meruit is an equitable remedy in which the court supplies a

reasonable measure of compensation when none is stated in an implied or express contract. United

Disaster Response, LLC v. Omni Pinnacle, LLC, 569 F. Supp. 2d 658, 665 (E.D. La. 2008) (citing

Morphy, Makofsky & Masson Inc. v. Canal Place 2000, 538 So. 2d 569, 574-75 (La. 1989)); see

also Fogleman v. Cajun Bag & Supply Co., 638 So. 2d 706, 708 (La. App. 1994) (discussing use

of phrase “quantum meruit” as a descriptive term for the equitable principles of contract

interpretation enunciated in La. Civ. Code art. 2055)). The equitable remedy of quantum meruit

is distinct from the substantive common law action of quantum meruit, which is analogous to the

civilian actio de in rem verso, or action for unjust enrichment in Louisiana Civil Code article 2298.

See United Disaster Response, LLC, 569 F. Supp. 2d at 665.

																																																								
             53
                  See supra note 6 & accompanying text.
             54
                  After all, RSDC attached the liens as exhibits to its complaint. R. Docs. 1-1 & 1-2.

                                                                16
	
             Article 2298 states: “A person who has been enriched without cause at the expense of

another person is bound to compensate that person.” The Louisiana supreme court has held that,

among the requirements for establishing a cause of action for unjust enrichment, there must be

enrichment and impoverishment, and there must be no other remedy at law available to the

plaintiff. Baker v. Maclay Props. Co., 648 So. 2d 888, 897 (La. 1995) (citations omitted). Article

2298 expressly states that the remedy of unjust enrichment “is subsidiary and shall not be available

if the law provides another remedy for the impoverishment or declares a contrary rule.” La. Civ.

Code art. 2298. A plaintiff is precluded from seeking recovery under a theory of unjust enrichment

if he pleads another cause of action, regardless of whether the plaintiff is successful on the other

theory of recovery. Walters v. MedSouth Record Mgmt., LLC, 38 So. 3d 243, 244 (La. 2010)

(unjust enrichment unavailable where tort claims prescribed). Thus, if the plaintiff has asserted

another theory of recovery, the plaintiff “has failed to state a cause of action in unjust enrichment.”

Id.

             RSDC and Calloway argue that Mayer’s claim for either quantum meruit or unjust

enrichment cannot stand. Because Mayer is suing on invoices, which it believes are based on an

express contract with the price established by the invoices, the Louisiana equitable remedy of

quantum meruit is unavailable. Furthermore, Mayer cannot assert an unjust enrichment claim

when it has pursued another remedy, even if such a claim were said to be prescribed.55 The Court

agrees. As a consequence, the Court need not decide whether Mayer’s allegations are properly

categorized as a claim for quantum meruit or unjust enrichment because Mayer cannot succeed on

either as a matter of law.




																																																								
             55
                  R. Doc. 88 at 1-2.

                                                           17
	
                           3. Detrimental Reliance Claim

             While Mayer moves for summary judgment on the entirety of its counterclaims and third-

party demand, it fails to address its claim for detrimental reliance. RSDC and Calloway state that

none of Mayer’s equitable claims, apparently but not expressly including the detrimental-reliance

claim, may stand in light of the prescribed suit on open account.56 But, unlike Louisiana Civil Code

article 2298, Louisiana Civil Code article 1967 contains no limiting language that designates it a

subsidiary action – a “gap filler” in the words of RSDC and Calloway. Indeed, the court in Water

Craft Mgmt., LLC v. Mercury Marine, 361 F. Supp. 2d 518, 557-58 (E.D. La. 2004), held that

detrimental reliance is not barred by a contract except when the contract’s integrating clause

renders the parties’ reliance unreasonable. Thus, contrary to RSDC and Calloway’s argument, the

mere existence of a contract, upon which an open-account claim is predicated, does not preclude

Mayer’s recovery for detrimental reliance.

             To recover under the theory of detrimental reliance, the movant must show “(1) a

representation by conduct or word; (2) justifiable reliance; and (3) a change in position to one’s

detriment because of the reliance” by a preponderance of the evidence. Suire v. Lafayette City-

Par. Consolidated Gov’t, 907 So. 2d 37, 59 (La. 2005). Because the parties did not present

evidence regarding this claim, neither side is entitled to summary judgment on it.

IV.          CONCLUSION

             Accordingly, for the foregoing reasons,

             IT IS ORDERED that M.G. Mayer Yacht Services, Inc.’s Motion for Summary Judgment

(R. Doc. 83) is DENIED; and




																																																								
             56
                  R. Doc. 99 at 5-6.

                                                           18
	
       IT IS FURTHER ORDERED that RSDC Holdings LLC and Donald Joe Calloway’s

Motion for Summary Judgment (R. Doc. 78) is GRANTED as to M.G. Mayer Yacht Services,

Inc.’s claim for quantum meruit and DENIED as to M.G. Mayer Yacht Services, Inc.’s claims for

breach of contract and detrimental reliance.



       New Orleans, Louisiana, this 26th day of November, 2018.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
	




                                               19
	
